02/18/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                         November 2, 2021 Session

       TOM SLAGLE ET AL. V. THE CHURCH OF THE FIRTSBORN
                     OF TENNESSEE ET AL.

              Appeal from the Chancery Court for Robertson County
           No. CH18-CV-487      Laurence M. McMillan, Jr., Chancellor


                             No. M2020-01640-COA-R3-CV


Appellants seek review of an order granting partial summary judgment. Because the order
is not a final order giving rise to a Tenn. R. App. P. 3 appeal, we do not have jurisdiction;
accordingly, we dismiss the appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and W. NEAL MCBRAYER, J., joined.

Joshua Ray Denton, Tonya Jenkins Austin, and Jeremey Ross Goolsby, Nashville,
Tennessee, and Larry Lamont Crain, Brentwood, Tennessee, for the appellants, David
Adamson, Helen Andrews, John Edward Andrews, Brenda Barber, Roger Brewer, Jason
Broadway, Randy Cline, Naomi Cooper, Joe David Cron, Chard Hardin, Larry Hardin,
Daphner Harms, Calvin Harrison, Jennifer Harrison, Mark Henderson, Danny Hinson, Tim
Hunter, Heather Martin, David Mayhew, Jon Mayhew, Kellye Mayhew, Terry Nix,
Theresa Nix, Esther Poole, Jamie Summers, Dale Suttle, and Frances Winters.

J. Thomas Smith and Keith Jordan, Nashville, Tennessee, for the appellees, Tom Slagle,
Chester H. Cole, Kelvin Gregory, Jon James, Billy H. Ray, Roger Ray, and Michael
Spears.
                                   MEMORANDUM OPINION1

       This appeal arises out of one of several consolidated lawsuits seeking to quiet title
to church property after a church split into two factions. Appellants seek review, pursuant
to Rule 3 of the Tennessee Rules of Appellate Procedure, of an order granting partial
summary judgment to the Appellees, which they contend resolved all issues arising in the
case being appealed, case No. CH18-CV-487. The order expressly states that it is
interlocutory and the question of damages remains to be determined. Appellees moved to
dismiss the appeal on the basis that no final judgment has been entered, precluding a Rule
3 appeal. This Court initially denied the motion, without prejudice to the parties’ ability to
address this issue in their briefs and at oral argument. The parties have done so, and the
Appellees have renewed their motion to dismiss.

        The order’s stated interlocutory nature implicates our jurisdiction to consider this
appeal. A party is entitled to an appeal as of right only after the trial court has entered a
final judgment. TENN. R. APP. P. 3(a). A final judgment resolves all the claims between all
the parties, “‘leaving nothing else for the trial court to do.’” In re Estate of Henderson, 121
S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834,
840 (Tenn. Ct. App. 1997)). An order that adjudicates fewer than all the claims between
all the parties is subject to revision at any time before the entry of a final judgment and is
not appealable as of right. TENN. R. APP. P. 3(a); In re Estate of Henderson, 121 S.W.3d at
645. “Unless an appeal from an interlocutory order is provided by the rules or by statute,
appellate courts have jurisdiction over final judgments only.” Bayberry Assocs. v.
Jones, 783 S.W.2d 553, 559 (Tenn. 1990). An appeal may be had from an otherwise
interlocutory order by way of Rules 9 or 10 of the Tennessee Rules of Appellate Procedure
or Tennessee Rule of Civil Procedure 54.02, but those avenues were not pursued in this
case.

       The order expressly states that “this partial summary judgment is interlocutory in
character.” Despite the court’s use of the word “interlocutory” in its grant of “partial
summary judgment,” Appellants argue that “[t]he trial court granted the [Appellees’]
motion for summary judgment declaring the rights and obligations of the parties in such a
way that the remainder of Appellant’s claims were rendered moot and dismissed [their]
2018 Action.” The order is not that precise, and it does not appear that all of the issues in
the complaint have been adjudicated by the order or otherwise. For example, Appellants

  1
      Rule 10 of the Rules of the Court of Appeals states:

         This Court, with the concurrence of all judges participating in the case, may affirm, reverse
         or modify the actions of the trial court by memorandum opinion when a formal opinion
         would have no precedential value. When a case is decided by memorandum opinion it
         shall be designated “MEMORANDUM OPINION”, shall not be published, and shall not
         be cited or relied on for any reason in any unrelated case.


                                                    -2-
sought an accounting “of all the church’s real, personal, and mixed property and matters
affecting the church’s interests.” Despite Appellants’ contentions to the contrary, that cause
of action was not premised upon being declared the rightful title holder of the property and
is not resolved by the court’s order granting partial summary judgment. Even if we were
to accept Appellants’ arguments, the order does not contain the requisite language from
Tennessee Rule of Civil Procedure 54.02 directing the entry of a final judgment on all the
claims in case No. CH18-CV-487. In fact, it was entered under a consolidated docket
number and does not specifically reference case No. CH18-CV-487 at all.

       Having considered the law and the arguments, we conclude that the order is not a
final one, and we do not have subject matter jurisdiction over the appeal. TENN. R. APP. P.
3. Accordingly, we grant Appellees’ motion to dismiss the appeal.

                                        CONCLUSION

        We dismiss the appeal for lack of subject matter jurisdiction without prejudice to
the filing of a new appeal once a final judgment has been entered. We remand the matter
to the trial court for further proceedings. We assess the costs of this appeal against the
Appellants, David Adamson, Helen Andrews, John Edward Andrews, Brenda Barber,
Roger Brewer, Jason Broadway, Randy Cline, Naomi Cooper, Joe David Cron, Chard
Hardin, Larry Hardin, Daphner Harms, Calvin Harrison, Jennifer Harrison, Mark
Henderson, Danny Hinson, Tim Hunter, Heather Martin, David Mayhew, Jon Mayhew,
Kellye Mayhew, Terry Nix, Theresa Nix, Esther Poole, Jamie Summers, Dale Suttle, and
Frances Winters, for which execution may issue if necessary.



                                                   _/s/ Andy D. Bennett_______________
                                                   ANDY D. BENNETT, JUDGE




                                            -3-